986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert L. ENDRES, Plaintiff Appellant,v.Paul K. DELO, Superintendent, Defendant Appellee.
No. 92-1138.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 17, 1992.Filed:  January 5, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is reversed and the case is remanded to the district court for reconsideration of plaintiff's claim that he was placed in double jeopardy at the robbery trial (the claim labeled Ground II in the magistrate judge's Report and Recommendation of July 8, 1991) in light of this court's opinion in  McIntyre v. Trickey, 975 F.2d 437 (1992).  In all other respects, the decision of the district court is affirmed.


2
On appeal, the parties have debated whether the robbery trial double jeopardy claim is governed by Harris v. Oklahoma, 433 U.S. 76 (1977), an issue we leave to the district court on remand.